DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on the application 17/530865 filed 11/19/21.  
Claims 1-18 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 11/24/21 and 11/19/21 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
The Drawings filed on 11/19/21 are acknowledged and accepted by the examiner.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 103(a) as being obvious over BARBOUR ET AL (WO2017205772; 11/2017) in view of SCHWAB (US 10308888) in its entirety.  Hereby referred to as BARBOUR and SCHWAB. 
Regarding claim 1-18:
BARBOUR teaches in the abstract fuels with a deposit control additive ("DCA") having elliptical micelles to increase the power output of clean engines without deposits, resulting in a "power gain". Diesel fuel compositions with DCA comprising quaternary ammonium salt detergents.  Quaternary ammonium salts having non-spherical (ellipsoidal) micelles in a hydrocarbon medium that result in power gain.  BARBOUR teaches wherein said fuel is diesel or gasoline (see claim 3).  BARBOUR teaches wherein said elliptical DCA is present at an amount ranging from at least 50 ppm to 5000 ppm, or 50 to 1000 ppm, or 50, to 800, or 80 to 650 ppm actives based on a total weight of said fuel composition (see claim 7).  BARBOUR teaches in claim 5 wherein said quaternary ammonium compound comprises an amide, ester, or imide containing quaternary ammonium is the reaction product of: a) a quaternizable compound that is the reaction product of:
(i) a hydrocarbyl-substituted acylating agent, and (ii) a nitrogen containing compound having an oxygen or nitrogen atom capable of reacting with said hydrocarbyl-substituted acylating agent to form an amide, ester or imide, and further having at least one quarter nizable amino group; and b) a quaternizing agent suitable for converting the quaternizable amino group of the nitrogen containing compound to a quaternary nitrogen.  BARBOUR teaches wherein said hydrocarbyl-substituent has a number average molecular weight ranging from 180 to 3000, or 250 to 1000, or 300 to 750 (see claim 6).
BARBOUR teaches a method of reducing cavitation in the injector of an engine, said method comprising fueling said engine using the composition; wherein said cavitation is reduced by at least 5 % to at least 10 %; and wherein said engine is a diesel or gasoline direct injection engine. Para [0018] teaches that these rod-like or thread-like structures reduce the amount of liquid voids in the fuel thereby reducing cavitation in the injector and increasing the liquid fraction, i.e. the amount of liquid fuel, passing through the injector outlet holes. Tests simulating injector conditions using a CT device show that the liquid fraction of a fuel comprising elliptical DCA passing through the injector outlets can increase as compared to fuels having spherical DCA. Turning to FIG. 5, it shows the liquid fraction observed passing through an injector using CT scanning. FIG 5a shows the liquid fraction of a fuel having a spherical DCA (PIBSI detergent). FIG. 5b shows the liquid fraction of a fuel having an elliptical DCA ("DCA quat"). The liquid fraction of the fuel having the DCA quat is greatly increased around the surface of the inside walls of injector and surface of the injector holes, resulting in power gain.
BARBOUR discloses the use of a quaternary ammonium compound in a gasoline fuel for reducing the cavitation damage in a common rail injection engine; however BARBOUR does not disclose all the various derivatives of the quaternary ammonium compounds, but it is within the scope of BARBOUR as taught by SCHWAB.
SCHWAB teaches a fuel additive comprising a quaternary ammonium salt formed by the reaction of an alkyl carboxylate with a compound obtained by reacting a hydrocarbyl substituted acylating agent and an amine to form a succinimide, wherein the amine has the structure:

    PNG
    media_image1.png
    128
    352
    media_image1.png
    Greyscale

wherein A is a hydrocarbyl linker with 2 to 10 carbon units and including one or more carbon units thereof independently replaced with an oxygen atom; and R1 and R2 are independently alkyl groups containing 1 to 8 carbon atoms:
Wherein the alkyl carboxylate is alkyl oxalate, alkyl salicylate, or a combination thereof.
 Wherein the alkyl group in the alkyl carboxylate is C1 to C6 alkyl.
Wherein A is —(CH2)r—[X—(CH2)r′]p— with each of r, r′, and p independently being 1, 2, 3, or 4 and X being O.
Wherein the amine is 3-(2-(dimethyl amino)ethoxy)propylamine.
Wherein the hydrocarbyl substituted acylating agent is selected from a hydrocarbyl substituted dicarboxylic acid or anhydride derivative thereof, or mixtures thereof.
Wherein the hydrocarbyl substituent has a number average molecular weight of about 200 to about 2500 as measured by GPC using polystyrene as a calibration reference.
Wherein the fuel composition comprising a major amount of a fuel and a minor amount of a quaternary ammonium salt formed by the reaction of an alkyl carboxylate with a compound obtained by reacting a hydrocarbyl substituted acylating agent and an amine to form a succinimide, wherein the formed quaternary ammonium salt has the structure:

    PNG
    media_image2.png
    165
    481
    media_image2.png
    Greyscale

Wherein A is a hydrocarbyl linker with 2 to 10 carbon units and including one or more carbon units thereof independently replaced with an oxygen atom; R1, R2, and R3 are independently alkyl groups containing 1 to 8 carbon atoms; R4 and R5 are independently selected from an acyl group or a hydrocarbyl substituted acyl group and R4 and R5 together with the N atom to which they are attached, combine to form a ring moiety; and M− is a carboxylate.
Wherein the carboxylate is oxalate, salicylate, or combinations thereof.
Wherein A is —(CH2)r—[X—(CH2)r′]p— with each of r, r′, and p independently being 1, 2, 3, or 4 and X being O.
Wherein the amine is 3-(2-(dimethylamino)ethoxy)propylamine.
Wherein the hydrocarbyl substituent has a number average molecular weight of about 200 to about 2500 as measured by GPC using polystyrene as a calibration reference.
Wherein the hydrocarbyl substituent of R4 or R5 has a number average molecular weight of about 200 to about 1300 as measured by GPC using polystyrene as a calibration reference.
SCHWAB further teaches a method of operating a fuel injected engine to provide improved engine performance, the method comprising combusting in the engine a fuel composition including a major amount of fuel and about 1 to about 100 ppm of a quaternary ammonium salt formed by the reaction of an alkyl carboxylate with a compound obtained by reacting a hydrocarbyl substituted acylating agent and an amine to form a succinimide, wherein the amine has the structure:

    PNG
    media_image1.png
    128
    352
    media_image1.png
    Greyscale

wherein A is a hydrocarbyl linker with 2 to 10 carbon units and including one or more carbon units thereof independently replaced with an oxygen atom; and R1 and R2 are independently alkyl groups containing 1 to 8 carbon atoms.
Wherein the improved engine performance is an average flow loss of about 45 percent or less when measured according to a CEC F-23-01 (XUD-9) test when the fuel composition includes about 30 ppm or less of the quaternary ammonium salt.
Wherein the formed quaternary ammonium salt has the structure:

    PNG
    media_image2.png
    165
    481
    media_image2.png
    Greyscale

wherein A includes 2 to 6 carbon units with one carbon unit thereof independently replaced with an oxygen atom; R1, R2, and R3 are independently alkyl groups containing 1 to 8 carbon atoms; R4 and R5 are independently selected from an acyl group or a hydrocarbyl substituted acyl group and R4 and R5 together with the N atom to which they are attached, combine to form a ring moiety; and M− is a carboxylate.
Wherein the carboxylate includes oxalate, salicylate, or combinations thereof.
Wherein the hydrocarbyl substituent has a number average molecular weight of about 200 to about 2500 as measured by GPC using polystyrene as a calibration reference.
Wherein the fuel composition includes about 10 to about 30 ppm of the quaternary ammonium salt.  (See claims 1-21)
Therefore before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to recognize SCHWAB fuel additives and BARBOUR fuel additives to operate and function as the claimed invention, and the motivation to combine is that both BARBOUR and SCHWAB are from the same endeavor of fuel additive formulations; and one of ordinary skilled in the art would recognize BARBOUR and SCHWAB compositions materials to be used according to the formulator desire.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Furthermore, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771